[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                 FILED
                                                          U.S. COURT OF APPEALS
                                  No. 08-16006              ELEVENTH CIRCUIT
                                                                APRIL 29, 2009
                              Non-Argument Calendar
                                                             THOMAS K. KAHN
                            ________________________
                                                                  CLERK

                      D. C. Docket No. 03-00150-CR-3-RV

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

SHELTON PURDUE,
a.k.a. Shelton M. Perdue,

                                                            Defendant-Appellant.


                            ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (April 29, 2009)

Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Randolph Murrell, appointed counsel for Shelton Purdue, has moved to
withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the decision of the district court is AFFIRMED.




                                          2